DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 10-3-19 & 7-17-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

4.	Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Fehrench et al (US 2016/0025582) teaches a capacitive pressure transducer that comprises a resistive layer that includes a meandering structure. However Fehrench et al does not anticipate nor render .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20160025582 A1 Capacitive Pressure Transducer for Measuring the Pressure of a Medium Adjacent to the Measuring Cell 
US 20180364125 A1 CERAMIC PRESSURE MEASUREMENT CELL HAVING AT LEAST ONE TEMPERATURE TRANSDUCER AND PRESSURE SENSOR HAVING A PRESSURE MEASUREMENT CELL OF THIS TYPE
US 20160305839 A1 Pressure Sensor
US 20120174681 A1 CAPACITIVE CERAMIC PRESSURE MEASURING CELL AND PRESSURE SENSOR WITH SUCH A PRESSURE MEASURING CELL


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856